AO 245C (Rev. 09/19) Case
                     Amended2:17-cr-00049-MVL-MBN
                             Judgment in a Criminal Case              Document 196 Filed 01/08/20 (NOTE:
                                                                                                    PageIdentify
                                                                                                          1 ofChanges
                                                                                                                 7    with Asterisks (*))
                     Sheet 1


                                        UNITED STATES DISTRICT COURT
                                                     EASTERN District of LOUISIANA
                                                                             )
               UNITED STATES OF AMERICA                                      )   AMENDED JUDGMENT IN A CRIMINAL CASE
                                  v.                                         )
                    PATRICK HALE DEJEAN                                      )   Case Number: 2:17CR49 "S"
                                                                             )   USM Number: 37099-034
Date of Original Judgment: 10/10/2019                                        )   Michael S. Fawer and Alvin J. Robert, Jr.
                                       (Or Date of Last Amended Judgment)    )   Defendant’s Attorney

THE DEFENDANT:
    pleaded guilty to count(s)
   pleaded nolo contendere to count(s)
   which was accepted by the court.
   was found guilty on count(s) 1s, 2s, 3s, 4s, 5s, 6s, 7s, 8s, 9s, 10s, 11s, 12s, 13s, 14s, 15s and 16s of the Superseding Indictment.
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                  Nature of Offense                                                                Offense Ended            Count
18 U.S.C. § 1341                 Mail Fraud                                                                                                1s-13s
18 U.S.C. § 1014                 False Statement to a Bank                                                                                 14s-16s



       The defendant is sentenced as provided in pages 2 through                 7       of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has been found not guilty on count(s)           17s, 18s
    Count(s)                                                 is      are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.


                                                                                   10/10/2019
                                                                                 Date of Imposition of Judgment


                                                                                 Signature of Judge
                                                                                 Mary Ann Vial Lemmon, United States District Judge
                                                                                 Name and Title of Judge
                                                                                                         1/8/20
                                                                                 Date                   2/15/05
AO 245C (Rev. 09/19)Case
                     Amended2:17-cr-00049-MVL-MBN
                              Judgment in a Criminal Case      Document 196 Filed 01/08/20 Page 2 of 7
                     Sheet 2 — Imprisonment                                                              (NOTE: Identify Changes with Asterisks (*))
                                                                                                  Judgment — Page         2       of         7
DEFENDANT:                PATRICK HALE DEJEAN
CASE NUMBER:              2:17CR49 "S"

                                                           IMPRISONMENT

      The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:

                        THIRTY-SIX (36) MONTHS as to Counts 1s, 2s, 3s, 4s, 5s, 6s, 7s, 8s, 9s, 10s, 11s,
                        12s, 13s, 14s, 15s and 16s of the Superseding Indictment. Counts to run concurrent to
                        each other.

      The court makes the following recommendations to the Bureau of Prisons:
      While imprisoned, the defendant shall participate in an addiction treatment program.
      That the defendant be housed in Federal Prison Camp, Pensacola.



      The defendant is remanded to the custody of the United States Marshal.

      The defendant shall surrender to the United States Marshal for this district:
          at                                        a.m.              p.m.   on                                       .
          as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          before 12 p.m. on      1/6/2020                               .
          as notified by the United States Marshal.
          as notified by the Probation or Pretrial Services Office.



                                                                RETURN
I have executed this judgment as follows:




     Defendant delivered on                                                         to

at                                                  with a certified copy of this judgment.




                                                                                                 UNITED STATES MARSHAL


                                                                        By
                                                                                              DEPUTY UNITED STATES MARSHAL
 AO 245C (Rev. 09/19)Case
                      Amended2:17-cr-00049-MVL-MBN
                               Judgment in a Criminal Case    Document 196 Filed 01/08/20 Page 3 of 7
                      Sheet 3 — Supervised Release                                                     (NOTE: Identify Changes with Asterisks (*))
                                                                                                    Judgment—Page       3       of         7
DEFENDANT:              PATRICK HALE DEJEAN
CASE NUMBER:            2:17CR49 “S”
                                                    SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

                            THREE (3) YEARS as to Counts 1s, 2s, 3s, 4s, 5s, 6s, 7s, 8s, 9s, 10s, 11s, 12s and 13s, and
                            THREE (3) YEARS as to Counts 14s, 15s and 16s of the Superseding Indictment.
                            Counts to run concurrent to each other.




                                                 MANDATORY CONDITIONS
1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
              substance abuse. (check if applicable)
4.      You must make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.      You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.      You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
        directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
        reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.      You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
AO 245C (Rev. 09/19)Case
                     Amended2:17-cr-00049-MVL-MBN
                              Judgment in a Criminal Case        Document 196 Filed 01/08/20 Page 4 of 7
                     Sheet 3A — Supervised Release
                                                                                                       Judgment—Page       4      of   7
DEFENDANT:                  PATRICK HALE DEJEAN
CASE NUMBER:                2:17CR49 “S”

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
      aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may require
      you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and
      confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                              Date
AO 245C (Rev. 09/19)Case
                     Amended2:17-cr-00049-MVL-MBN
                              Judgment in a Criminal Case   Document 196 Filed 01/08/20 Page 5 of 7
                     Sheet 3D — Supervised Release                                             (NOTE: Identify Changes with Asterisks (*))
                                                                                        Judgment—Page         5         of         7
DEFENDANT:            PATRICK HALE DEJEAN
CASE NUMBER:          2:17CR49 “S”

                                    SPECIAL CONDITIONS OF SUPERVISION
  1. The defendant shall submit to a mental health evaluation. If treatment is recommended, the defendant shall participate
     in an approved treatment program and abide by all supplemental conditions of treatment, to include medication as
     prescribed. Participation may include inpatient/outpatient treatment. The defendant will contribute to the costs of
     services rendered (co-payment) based on ability to pay or availability of third-party payment.

  2. The defendant shall pay any fine/restitution/CJA fee that is imposed by this judgment.

  3. The defendant shall not apply for, solicit or incur any further debt, included but not limited to loans, lines of credit or
     credit card charges, either as a principal or cosigner, as an individual or through any corporate entity, without first
     obtaining written permission from the United States Probation Officer.

  4. The defendant shall not enter, frequent, or be involved with any legal or illegal gambling establishment or activity,
     except for the purpose of employment, as approved by the United States Probation Officer.

  5. The defendant shall maintain full-time, legitimate employment and not be unemployed for a term of more than 30
     days unless excused for schooling, training, or other acceptable reasons. Further, the defendant shall provide
     documentation including, but not limited to pay stubs, contractual agreements, W-2 Wage and Earning Statements,
     and other documentation requested by the United States Probation Officer. If unemployed, the defendant shall
     participate in employment readiness programs, as approved by the probation officer.
 AO 245C (Rev. 09/19) Case
                       Amended 2:17-cr-00049-MVL-MBN
                                Judgment in a Criminal Case         Document 196 Filed 01/08/20 Page 6 of 7
                       Sheet 5 — Criminal Monetary Penalties                                                   (NOTE: Identify Changes with Asterisks (*))
                                                                                                     Judgment — Page      6        of          7
 DEFENDANT:           PATRICK HALE DEJEAN
 CASE NUMBER:         2:17CR49 “S”
                                            CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                   Assessment               Restitution                    Fine                   AVAA Assessment*                JVTA Assessment**
TOTALS           $ 1,600.00             $ 54,686.49(*)                 $                      $                               $

     The determination of restitution is deferred until                 . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

     The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.*

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

 Name of Payee                              Total Loss***                         Restitution Ordered                    Priority or Percentage
( *)First Bank & Trust                          $32,162.79(*)                                $32,162.79(*)
                                                 (*) which shall be offset by any amounts paid
                                                 by Defendant directly to First Bank & Trust

(*)See attached distribution                     $22,523.70(*)                                $22,523.70(*)
  list




 TOTALS                                     $                    54,686.49(*)          $                54,686.49(*)


    Restitution amount ordered pursuant to plea agreement $

    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
    fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
    to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
         the interest requirement is waived for            fi               restitution.

         the interest requirement for the           fine                restitution is modified as follows:



 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. 09/19) Case
                      Amended 2:17-cr-00049-MVL-MBN
                               Judgment in a Criminal Case      Document 196 Filed 01/08/20 Page 7 of 7
                      Sheet 6 — Schedule of Payments                                                         (NOTE: Identify Changes with Asterisks (*))
                                                                                                         Judgment — Page       7     of          7
DEFENDANT:               PATRICK HALE DEJEAN
CASE NUMBER:             2:17CR49 “S”

                                                  SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A         Lump sum payment of $                             due immediately, balance due

              not later than                                    , or
              in accordance with       C,           D,           E, or        F below; or

B         Payment to begin immediately (may be combined with             C,          D, or           F below); or

C         Payment in equal                  (e.g., weekly, monthly, quarterly) installments of                          over a period of
                     (e.g., months or years), to commence                   (e.g., 30 or 60 days) after the date of this judgment; or

D         Payment in equal                   (e.g., weekly, monthly, quarterly) installments of                         over a period of
                      (e.g., months or years), to commence                   (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E         Payment during the term of supervised release will commence within                 (e.g., 30 or 60 days) after release from
          imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F         Special instructions regarding the payment of criminal monetary penalties:
           The special assessment is due immediately. The payment of restitution shall begin while the defendant is incarcerated. The
           payment is subject to increase or decrease, depending on the defendant’s ability to pay.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




     Joint and Several

     Case Number
     Defendant and Co-Defendant Names                                                Joint and Several                  Corresponding Payee,
     (including defendant number)                   Total Amount                         Amount                            if appropriate.




     The defendant shall pay the cost of prosecution.

     The defendant shall pay the following court cost(s):

     The defendant shall forfeit the defendant’s interest in the following property to the United States:




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
